RESOLUCIÓN
El 26 de julio de 1995 suspendimos indefinidamente del ejercicio de la profesión de abogado al entonces licenciado Nelson Borges Borges por no atender nuestros requeri-mientos y los de la Oficina de Inspección de Notarías. El señor Borges Borges ha comparecido y nos solicita que lo reinstalemos a las profesiones de abogado y notario. En su escrito se disculpa y expresa arrepentimiento por desaten-der tanto nuestras órdenes como los requerimientos de la Oficina de Inspección de Notarías. Nos indica, además, su compromiso de cumplir fiel y diligentemente con las órde-nes del Tribunal, con los requerimientos de la Oficina de Inspección de Notarías y con los cánones del Código de Ética Profesional.
La obra notarial del entonces licenciado Borges Borges fue inspeccionada (Protocolos de 1991 a 1994 y dos (2) re-gistros de testimonios), hallada correcta y depositada en el Archivo de Caguas. El señor Borges Borges, además, rindió los índices notariales que adeudaba.
Tomando en consideración lo antes expuesto, se reins-tala de inmediato al señor Borges Borges al ejercicio de la profesión de abogado. Luego de cumplir con los trámites de rigor, será reinstalado también a la notaría.

Notifíquese vía fax, por teléfono y la vía ordinaria, y publíquese.

*244Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo